Title: Suspension of the Rule Requiring Lawyers to Serve a Three-Year Clerkship in Favor of Alexander Hamilton, [26 April 1782]
From: 
To: 



[Albany, April 26, 1782]

Whereas by a former rule of this Court, a Clerkship of three years at least was among other things made a necessary prerequisite to the admission of an attorney to practice in this Court. And Whereas by a rule of this Court made on the eighteenth day of January last that part of the said rule which required a Clerkship of three years was suspended until the last day of April Term in favor of such young Gentlemen who had directed their studies to the profession of the Law, but upon the breaking out of the present War had entered into the Army in defence of their country, and Whereas Mr. Alexander Hamilton has in Court declared that he had previous to the war directed his Studies to the profession of the Law and upon the breaking out of the present war entered into the Army in defence of his Country, that his Situation in the Army and his services to his Country were such as had prevented him from pursuing the Study of Law, and that being unprepared for an examination, he prayed of the Court that the said rule as to his admission to practice may be further suspended until October term next.
Thereupon Ordered that that part of the said Rule which requires a Clerkship of three years be farther suspended as to the said Alexander Hamilton until October Term next.
